Franklin App. No. 01AP-1100, 2002-0hio-3718. This cause, here on appeal from the Court of Appeals for Franklin County, was considered in the manner prescribed by law. Upon consideration of appellant’s motion for summary reversal,
IT IS ORDERED by the court that the motion for summary reversal be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that this cause be remanded to the trial court to consider whether the insurer was prejudiced under Ferrando v. Auto-Owners Mut. Ins. Co., 98 Ohio St.3d 186, 2002-0hio-7217, 781 N.E.2d 927.
IT IS FURTHER ORDERED by the court that oral argument scheduled for September 16, 2003, be, and hereby is, cancelled.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.